     6:21-cv-00201-RAW Document 23 Filed in ED/OK on 08/02/21 Page 1 of 8



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA

KEVIN HOOG,                              )
                                         )
                  Plaintiff,             )
                                         )
v.                                       )     Case No. CIV-21-201-RAW
                                         )
PETROQUEST ENERGY, L.L.C.;               )
WSGP GAS PRODUCING, L.L.C.;              )
and TRINITY OPERATING (USG),             )
L.L.C.                                   )
                                         )
                  Defendants.            )

                                 O R D E R

      This matter comes before the Court on Defendants’ Fed. R.

Civ. P. 45(d) Motion to Quash and for Protective Order Regarding

Subpoena to Jeffrey T. Palumbo and Memorandum in Support (Docket

Entry #1) and Plaintiff’s Motion to Compel Depositions (Docket

Entry #210, filed in Case No. CIV-16-463-RAW). These motions were

referred to the undersigned for final determination by presiding

United States District Judge Ronald A. White.1

      On April 22, 2021, Plaintiff Kevin Hoog (“Plaintiff”) filed

a notice in Case No. CIV-16-463-RAW that he would be issuing

subpoenas in the case, including a subpoena to take the deposition

of Jeffrey T. Palumbo (“Palumbo”). Palumbo, Vice President of



      1    Plaintiff’s Motion to Compel (Docket Entry #210) was filed in
Case No. CIV-16-463-RAW, regarding the depositions of Jeffrey Palumbo
and Lawrence Wall, Jr. Defendants’ motion to quash and for protective
order as to Wall and the portion of Plaintiff’s motion to compel as it
relates to Wall’s deposition are addressed by separate order
contemporaneously filed in Case No. CIV-16-463-RAW.
      6:21-cv-00201-RAW Document 23 Filed in ED/OK on 08/02/21 Page 2 of 8



NextEra Energy Marketing, LLC (“NEM”), was served with the subpoena

on    April   29,   2021,    which     required   for   him   to   testify    at    a

deposition on May 21, 2021.            Defendants’ counsel contends that as

early as April 26, 2021, and on several occasions thereafter, she

notified Plaintiff’s counsel that Defendants and Palumbo were

unavailable on May 21, 2021 for a deposition and requested that

the subpoena be withdrawn. Defendants’ counsel also objected to

the    deposition,        contending    that   Palumbo     had     no   first-hand

knowledge of day-to-day business operations that were relevant to

Plaintiff’s claims. Plaintiff’s counsel believed that because

Palumbo had signed certain agreements between NEM and Defendants,

his    testimony    was    relevant.     Defendants’    counsel     indicated      to

Plaintiff’s counsel her intent to seek relief from the Court

regarding Palumbo’s deposition.

       On May 18, 2021, Plaintiff’s court reporter sent a Zoom link

to    Defendants’    counsel     regarding     Palumbo’s      deposition,     which

remained scheduled for May 21, 2021. Based upon a review of the

emails exchanged between the parties prior to the deposition, it

appears Plaintiff’s counsel moved forward with the deposition

because Defendants did not file a motion to quash/motion for

protective order, and Defendants’ counsel did not appear because

she    believed     the    deposition    was   postponed      because    of   their

unavailability and until after a motion was decided by the Court.

On the morning of May 21, 2021, Plaintiff’s counsel appeared by

                                          2
   6:21-cv-00201-RAW Document 23 Filed in ED/OK on 08/02/21 Page 3 of 8



Zoom for the deposition of Palumbo. Defendants and Palumbo did not

appear, nor did Defendants’ counsel file a motion with the Court

prior to the deposition.

     On   May   25,   2021,   Plaintiff   filed   his   Motion   to   Compel

Depositions in Case No. CIV-16-463-RAW. In his Motion, Plaintiff

requests the Court compel Palumbo’s deposition and order that he

be deposed at the U.S. Courthouse in Muskogee, Oklahoma with the

undersigned’s supervision. On June 1, 2021, Defendants filed a

Fed. R. Civ. P. 45(d) Motion to Quash and for Protective Order

Regarding Subpoena to Jeffrey T. Palumbo and Memorandum in Support

in the United States District Court for the Southern District of

Florida. Defendants requested the Court quash the subpoena to take

Palumbo’s deposition and enter a protective order prohibiting

Plaintiff from subpoenaing Palumbo for deposition in the future.2

On July 7, 2021, United States Magistrate Judge William Matthewman

for the Southern District of Florida entered an Order Transferring

Fed. R. Civ. P. 45(d) Motion to Quash and for Protective Order

Regrading Subpoena to Jeffrey T. Palumbo to the U.S. District Court

for the Eastern District of Oklahoma (Docket Entry #20).




     2    Although the parties cannot agree whether they met and
conferred regarding the motion to compel, the parties agree they
did meet and confer regarding the motion to quash and for
protective order. For purposes of the Court’s order, the motions
are so intertwined that the Court determines the “meet and confer”
requirement is sufficiently satisfied.
                                    3
   6:21-cv-00201-RAW Document 23 Filed in ED/OK on 08/02/21 Page 4 of 8



     Defendants’ primary argument is that Palumbo’s deposition

subpoena    should   be   quashed,   and   a   protective   order   entered

prohibiting his deposition in the future because Palumbo and NEM

are non-parties to Case No. CIV-16-463 and he is a high-level or

“apex” executive who lacks unique personal knowledge about the

pertinent issues to Plaintiff’s lawsuit. Attached to Defendants’

motion is a declaration from Palumbo, wherein he acknowledges he

is Vice President of NEM, with its principal place of business in

Juno Beach, Florida. He states that although he executed certain

agreements on behalf of NEM with PetroQuest and Trinity Operating,

he did so in a representative capacity and is not a party to the

agreements. He asserts no personal knowledge regarding any sales

or purchases made under the agreements that may be relevant to

Plaintiff’s lawsuit. He maintains he is not involved in day-to-

day operations of NEM regarding the purchase and sale of natural

gas in Oklahoma and has no personal knowledge of the purchase or

sales price of natural gas or any post-production expenses deducted

from royalties at issue in Plaintiff’s lawsuit. Palumbo claims no

personal knowledge related to oil and gas leases in Oklahoma, their

operation, or the payment of royalties. See Fed. R. Civ. P. 45(d)

Motion to Quash and for Protective Order Regarding Subpoena to

Jeffrey T. Palumbo, pp. 7-8, Ex. 2 (Docket Entry #1).

     Plaintiff contends, however, that Palumbo’s deposition is

relevant,    proportional,    and    necessary    because   “another      key

                                     4
   6:21-cv-00201-RAW Document 23 Filed in ED/OK on 08/02/21 Page 5 of 8



component—indeed a separate class (Class II)—is the affiliated,

non-arm’s length gas-purchase transactions between NEM (for which

Palumbo   is    Vice-President     and    was    involved    with   material

contracts)     and   Defendants   WSGP   and    Trinity.”   See   Plaintiff’s

Response to Motion to Quash and for Protective Order, p. 7 (Docket

Entry #13). He asserts that Defendants WSGP and Trinity are both

owned by NEM, which is ultimately owned by NextEra Energy, Inc.,

and he “has challenged the propriety of Defendants using the sales

price from their contracts with NEM as the basis of paying oil-

and-gas royalties back to Defendants’ royalty owners[.]” Id., p.

8. Plaintiff’s counsel also contends that he questioned other

witnesses about the affiliate issues when taking Rule 30(b)(6)

depositions, but the party representatives presented could not

provide the necessary information. Id., pp. 9-10.

     On timely motion, a court must quash or modify a subpoena

that “subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(3).

“A party or attorney responsible for issuing and serving a subpoena

must take reasonable steps subject to the subpoena to avoid

imposing undue burden or expense on a person subject to the

subpoena.” Fed. R. Civ. P. 45(d)(1). A court may also enter a

protective order forbidding a deposition in order “to protect a

party or person from annoyance, embarrassment, oppression, or

undue burden or expense.” Fed. R. Civ. P. 26(c)(1)(A). The party

moving to quash a subpoena has the burden to show undue burden,

                                     5
   6:21-cv-00201-RAW Document 23 Filed in ED/OK on 08/02/21 Page 6 of 8



and the party seeking a protective order must demonstrate good

cause for its entry. See Sentry Ins. v. Shivers, 164 F.R.D. 255,

256 (D. Kan. 1996).

     Regarding    depositions    of   “apex”       or   high-ranking        company

officials,   courts       may   “regulate         harassing        or   burdensome

depositions, and that unless a high level executive has unique

personal   knowledge   about    the       controversy,      the     court   should

regulate the discovery process to avoid oppression, inconvenience,

and burden to the corporation and to the executive[.]” Evans v.

Allstate Ins. Co., 216 F.R.D. 515, 518-19 (N.D. Okla. 2003). A

court may take into consideration whether the information may be

obtained   from   other    witnesses.       See    Thomas     v.    International

Business Machines, 48 F.3d 478, 483 (10th Cir. 1995).

     Although the Court views this issue as a close call, it agrees

with Plaintiff that he is entitled to depose Palumbo regarding

agreements he signed on behalf of NEM that may be pertinent to

Plaintiff’s claims against Defendants WSGP and Trinity Operating

in the underlying action. The Court finds that as the signatory to

various agreements at issue, Palumbo, on behalf of NEM, at least

read the agreements and is familiar with their terms. This suggests

knowledge that other employees, including those already deposed by

Plaintiff, would not have, which in turn could qualify as “unique”

knowledge to the extent the agreements bear on Plaintiff’s claims.

Plaintiff has attempted to glean information from other witnesses

                                      6
   6:21-cv-00201-RAW Document 23 Filed in ED/OK on 08/02/21 Page 7 of 8



regarding the agreements without success. Moreover, the Court’s

ruling will not be unduly burdensome or harassing to Palumbo, as

the Court declines to require that the deposition be held in

Muskogee, Oklahoma, as requested by Plaintiff in the motion to

compel.   Further,    because     Palumbo    is   a   subpoenaed    non-party

witness, he is only required to attend a deposition that is located

within 100 miles of where he resides, is employed, or regularly

transacts business in person. See Fed. R. Civ. P. 45(c)(1). In

this case, Palumbo lives in Palm Beach County, Florida and his

office is located at NEM’s principal place of business in Juno

Beach, Florida.

     Finally, the Court notes the untimely nature of Defendants’

motion to quash and for protective order. Even though Defendants’

counsel   notified    Plaintiff     that    Defendants     and   Palumbo   were

unavailable for the May 21 deposition date and of Defendants’ plan

to file a motion to quash and motion for protective order, she

failed to file a motion prior to the scheduled deposition. The

motion to quash/motion for protective order was filed eleven days

after the deposition was to take place and seven days after

Plaintiff filed his motion to compel. Even though Plaintiff’s

counsel was aware of Defendants’ intention to file a motion, this

Court   does   not   excuse   the   late    filing    of   Palumbo’s   motion.

Defendants have not shown a lack of opportunity to file the motion

prior to May 21, 2021, the date of the deposition, or that some

                                      7
   6:21-cv-00201-RAW Document 23 Filed in ED/OK on 08/02/21 Page 8 of 8



other acceptable circumstance was present that excused the late

filing of the motion.

     IT IS THEREFORE ORDERED that Defendants’ Fed. R. Civ. P. 45(d)

Motion to Quash and for Protective Order Regarding Subpoena to

Jeffrey T. Palumbo (Docket Entry #1) is hereby DENIED.

     IT IS FURTHER ORDERED that Plaintiff’s Motion to Compel

Depositions (Docket Entry #210 in Case No. CIV-16-463-RAW) is

hereby GRANTED in part and DENIED in part as to Jeffrey T. Palumbo.

Plaintiff is entitled to depose Palumbo at a mutually agreeable

date and time by whatever means agreed upon by the parties, but

Palumbo need only be presented for deposition pursuant to Fed. R.

Civ. P. 45(c)(1), or at some other agreed upon location. If deemed

necessary by Plaintiff, he should seek appropriate relief from

Judge White to the extent Palumbo’s deposition testimony pertains

to Plaintiff’s previously filed motion for class certification.

The parties shall bear their own costs and fees associated with

the motions.

     IT IS SO ORDERED this 2nd day of August, 2021.




                                  _____________________________
                                  KIMBERLY E. WEST
                                  UNITED STATES MAGISTRATE JUDGE




                                    8
